Citation Nr: 0703723	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied service connection 
a skin condition, claimed to be a result of Agent Orange 
exposure.

The veteran testified at a hearing at the RO in December 
2004. A transcript of that hearing is associated with the 
claims folder.

In August 2006, the Board remanded this issue to the VA 
Appeals management Center (AMC) for additional evidentiary 
development, specifically a VA skin examination and 
examiner's opinion as to the relationship, if any, between 
the veteran's military service, to include presumed exposure 
to herbicides in Vietnam, and any currently diagnosed skin 
disability.  The examination was completed in September 2006.  
In October 2006, the AMC issued a supplemental statement of 
the case which continued to deny the veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.  

Representation

The veteran had previously been represented in this matter by 
Disabled American Veterans. However, in a December 2004 
statement, the veteran revoked the power of attorney. The 
veteran indicated that it was his desire to proceed in his 
appeal without seeking new representation.  He has not since 
indicated that he desires a representative.

Issues not on appeal

In it August 2006, the Board denied two claims, entitlement 
to an increased disability rating for tinnitus and 
entitlement to service connection for a lung condition.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2006).
Those issues will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The medical evidence of record indicates that the veteran 
currently has a skin disorder, diagnosed as chronic 
eczematous dermatitis.

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed skin condition is unrelated 
to his military service, to include presumed exposure to 
herbicides in Vietnam.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
skin disability, which he contends is due to exposure to 
herbicides in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.   As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.   See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent VCAA notice in the form of letters 
dated in July 2001, May 2003, and September 2003, with copies 
to his representative then of record.  For the reasons 
detailed below, the Board finds that, through these letters, 
the veteran has been amply informed of what is required of 
him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).   Here, letters were sent to the veteran 
in July 2001, May 2003, and September 2003, with copies to 
his representative then of record, which were specifically 
intended to address the requirements of the VCAA.  The 
letters enumerated in detail the elements that must be 
established in order to grant service connection; and they 
provided a description of the evidence still needed to 
establish those elements.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).   In the July 
2001 VCAA letter, the RO informed the veteran that VA will 
"Obtain evidence kept by the VA and any other federal 
government agency.  Request private treatment records, if you 
complete a release form.  Obtain medical records from a VA 
facility, if you give us the location and dates of treatment.  
Request statements from persons who have knowledge of the 
claimed condition(s), if you provide complete names and 
mailing addresses."  See the July 18, 2001 letter, page 3.  

This information was reiterated in the May 2003 VCAA letter 
which notified the veteran that "we're requesting all 
records held by Federal agencies to include your service 
medical records or other military records, and medical 
records at VA hospitals.  We're making reasonable efforts to 
help get private records or evidence necessary to support 
your claim.  [...] We'll also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the May 
30, 2003 letter, page 4.  

The September 2003 VCAA letter again notified the veteran 
that VA was responsible for getting  "Relevant records held 
by any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the September 26, 2003 letter, page 1.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this regard, the July 2001, May 
2003, and September 2003 VCAA letters each advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
 See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this case, the May 2003 letter 
informed the veteran: "If you had private treatment that has 
not already been submitted, send us the records."  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.   Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.   Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.   This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status, is not in 
dispute.   Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's (and the Board's) denial of 
service connection.   In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.   As explained above, the 
veteran received notice of elements (2) and (3) by way of the 
July 2001, May 2003, and September 2003 VCAA letters.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, a private physician's statement, and the report of 
the September 2006 VA skin examination.  

In a VA Form 21-4138, dated August 10, 2001, the veteran 
reported receiving treatment at the VA Medical Center (VAMC) 
in Milwaukee, Wisconsin.  In September 2001 correspondence, 
the RO advised the veteran that it had requested treatment 
records from the Milwaukee VAMC for the period 1976 to the 
present, but that the only treatment shown was a compensation 
examination on November 2, 2000.  The RO informed the veteran 
that if he had treatment at any other VAMC, besides 
Milwaukee, he should give them the dates of treatment and 
they would request his records.  No response was received.  

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran has 
been accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided testimony in support of his 
claim in December 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  These include 
chloracne or other acneform diseases consistent with 
chloracne.

Combee considerations

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App. 155 
(1997) [holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).



Analysis

Initial matter - compliance with the Board's remand

As was alluded to in the Introduction above, the Board 
remanded this case in August 2006.  The Board's remand 
instructions called for the following:

1.  The veteran's claims folder should 
reviewed by a physician.  The examiner 
should (1) identify whether a skin 
disorder, including eczema and 
dermatitis, is currently manifested and 
(2) if so, whether such skin disorder is 
as likely as not related to the veteran's 
military service, to include but not 
necessarily limited to exposure to 
herbicides in Vietnam.  If the examiner 
determines that physical examination 
and/or diagnostic testing of the veteran 
is necessary, such should be scheduled.  
A report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development that it deems appropriate, 
the AMC should readjudicate the issue 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

A review of the file indicates that the veteran was examiner 
in September 2006, and the examining physician provided an 
opinion as instructed by the Board.  The AMC issued a SSOC in 
October 2006.  Accordingly, the Board's remand instructions 
have been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Discussion

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), there is medical 
evidence of a skin disorder, variously diagnosed as 
dermatitis, eczema and chronic eczematous dermatitis.  
Element (1) is satisfied to that extent.  The Board further 
observes, however, that there is no medical evidence of 
chloracne or any other disorder which has been associated 
with herbicide exposure per 38 C.F.R. § 3.309(e).

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, the Board will separately 
address disease and injury.

With respect to in-service disease, the service medical 
records do not show the presence of any skin disability.  The 
veteran himself does not contend that he had any skin 
problems in service.  See the report of the September 2006 VA 
examination.  

A May 2003 report from S.H., M.D., a dermatologist, indicates 
that Dr. H. started treating the veteran for chronic eczema 
in January 1998 and that the eczema has existed for 5-10 
years previously.

[The Board in passing observes that there is an isolated 
report of tinea pedis (athlete's foot) in an October 1975 VA 
dermatology consultation.  That finding has not since been 
replicated, and no health care provider has indicated that it 
has any significance with respect to the currently diagnosed 
eczema and dermatitis, which according to the medical records 
is confined to the veteran's hands, forearms and abdomen.] 

With respect to in-service injury, the veteran's service 
personnel records show that he served in the Republic of 
Vietnam during the Vietnam era.  It is therefore presumed 
that he was exposed to Agent Orange in Vietnam, in the 
absence of affirmative evidence to the contrary.  See 38 
C.F.R. §§ 3.307(a)(6) (2005). Therefore, Hickson element (2) 
has been met to that extent.

Turning to crucial element (3), as discussed in the law and 
regulations section above there are essentially two avenues 
by which service connection can be granted: presumptive 
service connection via 38 C.F.R. § 3.309(e); and direct 
service connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure. However, because 
dermatitis and eczema are not among the disabilities listed 
in 38 C.F.R. § 3.309(e), presumptive service connection due 
to Agent Orange exposure is not warranted.  Accordingly, the 
Board will move on to discuss whether service connection may 
be awarded on a direct basis. See Combee and Brock.

There is only one competent medical opinion of record, that 
of the September 2006 VA examiner.  [Dr. H.S. indicated that 
the exact cause of the veteran's eczema was "uncertain"; he 
did not mention the veteran's military service.]   

The VA examiner, after reviewing the file and examining the 
veteran, concluded that the veteran's chronic eczematous 
dermatitis was not related to his military service and was 
specifically not related to Agent Orange exposure.  The VA 
examiner noted that there was no evidence of any skin problem 
in service or for many years thereafter.  The examiner 
further noted that on the veteran's presentation to a VA 
clinic in March 1981, a history of skin rashes related to 
"chemicals and metals" was noted.  [A VA outpatient record 
later that month indicated that the veteran worked in a 
clothing factory.]  The examiner's review of the record 
appears to have been thorough, and his statements are 
congruent with the contemporaneous medical records.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran contends that his current skin 
condition is related to his military service, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to opine on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion is entitled to no weight of 
probative value.

Because the only medical opinion of record is against the 
claim, element (3) has not been met, and the claim is denied 
on that basis.  The Board notes that the veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a veteran's responsibility to 
support a claim.]

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that  a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin disability.  The benefit sought on appeal is 
accordingly denied.

ORDER

Service connection for a skin disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


